Citation Nr: 1329309	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-37 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for human papilloma 
virus (HPV).

2.  Entitlement to a higher initial rating for a service-
connected left shoulder disability, rated as noncompensable 
prior to March 19, 2013, and as 10 percent disabling from 
that date.

3.  Entitlement to a higher initial rating for bilateral pes 
planus with plantar fasciitis, rated as noncompensable prior 
to March 19, 2013 and as 30 percent disabling from that 
date.

4.  Entitlement to a higher (compensable) initial rating for 
service-connected postoperative residuals of bunionectomy of 
the left foot.

5.  Entitlement to a higher (compensable) initial rating for 
service-connected postoperative residuals of bunionectomy of 
the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to 
August 2006. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the RO in 
Waco, Texas, that in pertinent part, granted service 
connection and noncompensable ratings for bilateral pes 
planus with plantar fasciitis, residuals of left shoulder 
dislocation, and postoperative residuals of "bunionectomy, 
fifth toe, left foot" and bunionectomy of the first toe, 
right foot, and denied entitlement to service connection for 
HPV II.  The Veteran has appealed for higher initial ratings 
for the service-connected disabilities listed above.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In an October 2012 decision and remand, the Board remanded 
the above issues to the Appeals Management Center (AMC) for 
additional development.

Previously, the Veteran was scheduled to attend a 
videoconference hearing before a Veterans Law Judge (VLJ) of 
the Board.  The original hearing scheduled in November 2011 
was postponed.  The Veteran then failed to appear for the 
rescheduled February 2012 hearing.  As she did not provide 
good cause explanation for nonappearance, or request to 
reschedule the hearing, her hearing request is effectively 
deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2012). 

In an October 2012 rating decision, the AMC effectuated the 
Board's decision as to other issues, and granted service 
connection and a 10 percent rating for meniscal tear of the 
right knee, and granted service connection and a 
noncompensable rating for left carpal tunnel syndrome.  The 
Veteran has not appealed the assigned initial ratings or 
effective dates for these conditions, and hence these issues 
are not before the Board.  See 38 U.S.C.A. § 7105; Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In an April 2013 rating decision, the AMC granted a higher 
30 percent rating for service-connected bilateral pes planus 
with plantar fasciitis, and granted a higher 10 percent 
rating for a left shoulder disability, each effective March 
19, 2013, the date of her recent VA examination.  These 
previously remanded issues remain on appeal, as the Veteran 
is not in receipt of the highest possible rating for these 
disabilities.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(it is presumed the claimant is seeking the highest possible 
rating unless he or she expressly indicates otherwise).

In its April 2013 rating decision, the AMC also granted 
service connection and a 30 percent rating for hysterectomy, 
and granted service connection and a noncompensable rating 
for herpes simplex virus type II.  The Veteran has not 
appealed from the assigned initial ratings or effective 
dates for these conditions, and hence these issues are not 
in appellate status.  See Grantham, supra.


FINDINGS OF FACT

1.  There is no current disability due to HPV.

2.  Prior to March 19, 2013, the Veteran's left shoulder 
disability was manifested by pain and full range of motion, 
with flexion to greater than 90 degrees, and there was no 
impairment of the humerus, clavicle or scapula.

3.  From March 19, 2013, the Veteran's left shoulder 
disability was manifested by pain and mild limitation of 
motion, with flexion to greater than 90 degrees, and there 
was no impairment of the humerus, clavicle or scapula.

4.  During service, the Veteran underwent bunionectomy of 
the first metatarsal of each foot, with resection of the 
metatarsal head, as well as derotation of the left fifth 
toe.  Symptoms from these bilateral bunionectomies primarily 
consist of pain, and are not equivalent to amputation of the 
great toes.

5.  During the period prior to March 19, 2013, service-
connected bilateral pes planus with plantar fasciitis was 
manifested by mild pes planus with pain on use, and the 
weight-bearing line in each foot was medial to the great 
toe; and was not manifested by inward bowing of the tendo 
achillis, objective evidence of marked deformity (pronation, 
abduction, etc.), swelling on use, or characteristic 
callosities.

6.  During the period from March 19, 2013, service-connected 
bilateral pes planus with plantar fasciitis was manifested 
by no more than moderate pes planus and plantar fasciitis; 
and was not manifested by pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection 
for HPV.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2012).

2.  The criteria are not met for a rating higher than 0 
percent prior to March 19, 2013, or higher than 10 percent 
from March 19, 2013, for the service-connected left shoulder 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 
(2012). 

3.  The criteria are met for a higher initial rating of 10 
percent, though no greater rating, for postoperative 
residuals of right first metatarsal bunionectomy, throughout 
the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5280 (2012). 

4.  The criteria are met for a higher initial rating of 10 
percent, but no higher rating, for postoperative residuals 
of left first metatarsal bunionectomy with left fifth toe 
derotation, throughout the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2012). 

5.  During the period prior to March 19, 2013, a higher 10 
percent rating, but no higher rating, is warranted for 
service-connected bilateral pes planus with plantar 
fasciitis.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276-5284 (2012).

6.  During the period from March 19, 2013, a higher rating 
in excess of 30 percent is not warranted for service-
connected bilateral pes planus with plantar fasciitis.  38 
U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Codes 5276-5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2012).  Proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will obtain and assist the claimant 
in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of 
a claim (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Further, this notice must include 
information that a downstream disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id. at 486. 

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was 
not, or the notice provided was inadequate, this timing 
error can be effectively "cured" by providing any necessary 
VCAA notice and then readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), so 
that the intended purpose of the notice is not frustrated 
and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, a July 2006 notice letter was provided to the Veteran 
prior to the September 2006 rating decision on appeal, as 
part of the Benefits Delivery at Discharge (BDD) program.  
The purpose of the BDD program is to help ensure a smooth 
transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  This letter informed her of the type 
of information and evidence required to substantiate her 
initial claims of service connection for HPV II, bilateral 
foot disabilities, and a left shoulder disability, and 
apprised her of her and VA's respective responsibilities in 
obtaining this supporting evidence.  She was advised of the 
downstream disability rating and effective date elements of 
these claims in this letter.  See Dingess/Hartman, supra.  

As to the claims for higher initial ratings for service-
connected foot disabilities and a left shoulder disability, 
in cases, as here, where the claim arose in another context 
- namely, the Veteran trying to establish her underlying 
entitlement to service connection for the disability, and 
her claims have since been granted and an initial disability 
rating and effective date assigned, the claims as they arose 
in their initial context has been more than substantiated, 
they have been proven, thereby rendering 38 U.S.C.A. § 
5103(a) notice no longer required because the initial 
intended purpose of the notice has been served.  Dingess, 19 
Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Instead of issuing an additional VCAA notice letter 
in this circumstance concerning a "downstream" issue, such 
as the rating assigned for the disability, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  And this has been done; the 
Veteran has received both a statement of the case and 
supplemental statements of the case, discussing the 
"downstream" disability rating element of her claims, citing 
the applicable statutes and regulations, and discussing the 
reasons and bases for initially assigning noncompensable 
ratings.  See Dunlap, supra and VAOPGCPREC 8-2003, 69 Fed. 
Reg. 25180 (May 5, 2004).  In addition, a June 2008 letter 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the nature and symptoms of her 
conditions, the severity and duration of the symptoms, and 
the impact of the conditions and symptoms on her employment.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  The claims were most recently 
readjudicated in an April 2013 supplemental statement of the 
case.  Mayfield IV, supra; Prickett, supra.

As the pleading party attacking the agency's decision, the 
Veteran, not VA, has the evidentiary burden of proof of 
showing there is a VCAA notice error in timing or content 
and that the error is unduly prejudicial, meaning outcome 
determinative of her claims.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  There is no such pleading or allegation in 
this instance.

VA also fulfilled its duty to assist the Veteran with these 
claims by obtaining all potentially relevant evidence, which 
is obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
To this end, the RO and AMC have obtained her service 
treatment records (STRs), and records from an Army Medical 
Center, and arranged for VA compensation examinations in 
February 2007, July 2007, and March 2013.

Only if the record is inadequate or there is suggestion the 
current rating may be incorrect is there then a need for a 
more contemporaneous examination.  38 C.F.R. § 3.327(a) 
(2012).  Here, the most recent VA compensation examinations 
for these conditions were conducted in March 2013.  The mere 
passage of time since does not, in and of itself, 
necessitate another examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is 
adequate when it is based upon consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a 
fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  The Board finds that the most recent VA 
examinations are adequate as they provide the information 
needed to properly rate her service-connected disabilities 
of the feet and left shoulder, and also provided a medical 
opinion as to the claim for service connection for HPV.  38 
C.F.R. §§ 3.327(a), 4.2. 

The Board finds that the March 2013 examination report was 
sufficiently detailed with recorded history, impact on 
employment and daily life, and clinical findings. The 
examination was conducted by a competent medical 
professional.  In addition, it is not shown that the 
examination was in any way incorrectly conducted or that the 
VA examiner failed to address the clinical significance of 
the Veteran's symptoms.  Further, the VA examination reports 
addressed the applicable rating criteria.  In this regard, 
the reports of record contain sufficiently specific clinical 
findings and informed discussion of the pertinent history 
and features of the service-connected disabilities to 
provide probative medical evidence for rating purposes.  The 
Board finds that another examination is not needed since 
there is sufficient evidence, already on file, to fairly 
decide these claims.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As a result, the Board finds that additional development by 
way of another examination would be redundant and 
unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board 
concludes that the appellant was afforded adequate 
examinations. 

The Board further finds that the RO has substantially 
complied with its October 2012 remand orders.  In this 
regard, the Board directed that VA examinations be 
conducted.  An additional VA examination has been conducted 
with respect to the service connection claim and the claims 
for higher ratings.  Therefore, the Board finds that no 
further development is necessary in this regard.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board concludes that all the available records and 
medical evidence have been obtained in order to make a 
determination as to these claims.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence be discussed in 
exhaustive detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the 
appellant's claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection 

The Veteran contends that she incurred "HPV II" in September 
1997, during service.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge when the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and 
section 3.303(a) of the regulations, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
held that a three-element test must be satisfied in order to 
establish entitlement to service connection.  Specifically, 
the evidence must show (1) the existence of a current 
disability; (2) in-service incurrence or aggravation of a 
relevant disease or an injury; and (3) a causal relationship 
between the current disability and the disease or injury 
incurred or aggravated during service - the so-called 
"nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 
1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 
1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic 
diseases - namely those listed in 38 C.F.R. § 3.309(a) - 
benefit from a somewhat more relaxed evidentiary standard.  
See Walker, 708 F3d. at 1339 (holding that "[t]he clear 
purpose of the regulation is to relax the requirements of § 
3.303(a) for establishing service connection for certain 
chronic diseases.").  When a chronic disease is established 
during active service, then subsequent manifestations of the 
same chronic disease at any later date, however remote, will 
be entitled to service connection, unless clearly 
attributable to causes unrelated to service ("intercurrent 
causes").  38 C.F.R. § 3.303(b).  In order to establish the 
existence of a chronic disease in service, the evidence must 
show a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Id.   Thus, the mere manifestation during 
service of potentially relevant symptoms (such as joint pain 
or abnormal heart action in claims for arthritis or heart 
disease, for example) does not establish a chronic disease 
at that time unless the identity of the disease is 
established and its chronicity may not be legitimately 
questioned.  Id.  If chronicity in service is not 
established, then a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of 
showing a continuity of symptomatology after service is a 
"second route by which a Veteran can establish service 
connection for a chronic disease" under subsection 3.303(b).  
Walker, 708 F3d. at 1336.  Showing a continuity of symptoms 
after service itself "establishes the link, or nexus" to 
service and also "confirm[s] the existence of the chronic 
disease while in service or [during the] presumptive 
period."  Id. (holding that section 3.303(b) provides an 
"alternative path to satisfaction of the standard three-
element test for entitlement to disability compensation").  
Significantly, the Federal Circuit Court indicated that 
showing a continuity of symptomatology after service is a 
lesser evidentiary burden than the nexus requirement of the 
three-part test discussed above:  "The primary difference 
between a chronic disease that qualifies for § 3.303(b) 
analysis, and one that must be tested under § 3.303(a), is 
that the latter must satisfy the 'nexus' requirement of the 
three-element test, whereas the former benefits from 
presumptive service connection . . . or service connection 
via continuity of symptomatology" Id. at 1339. 

Not all diseases that may be considered "chronic" from a 
medical standpoint qualify for the relaxed evidentiary 
standard under section 3.303(b).  Rather, the Federal 
Circuit Court held that this subsection only applies to the 
specific chronic diseases listed in 38 C.F.R. § 3.309(a).  
Id. at 1338-40.  HPV II is not listed in 
38 C.F.R. § 3.309(a). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent 
to identify the medical condition, (e.g., a broken leg, 
separated shoulder, pes planus (flat feet), varicose veins, 
the tinnitus (ringing in the ears), etc.), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay 
testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumptive period, or 
whether lay evidence will suffice, depends on the nature of 
the Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  See Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).

Medical evidence is not always or categorically required 
when the determinative issue involves either medical 
diagnosis or etiology, but rather such issue may, depending 
on the facts of the particular case, be established by 
competent and credible lay evidence under 38 U.S.C.A. § 
1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The determination as to whether these requirements for 
service connection are met is based on an analysis of all 
the relevant evidence of record and the evaluation of its 
competency and credibility to determine its ultimate 
probative value in relation to other evidence.  See Baldwin 
v. West, 13 Vet. App. 1, 8   (1999).

The first and indeed perhaps most fundamental requirement 
for any service-connection claim is there must be competent 
and credible evidence first confirming the Veteran has the 
claimed disability or at least has since the filing of her 
claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it, and that, without this minimum level of 
proof, there can be no valid claim).  See also Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of 
application, not for past disability).  See also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of 
the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

STRs from the Veteran's 1997 to 2006 period of active duty 
are entirely negative for diagnosis or treatment of human 
papilloma virus (HPV) infection or condyloma.  

The Board observes that "condyloma" is defined as a wartlike 
excrescence at the anus or vulva, or on the glans penis.  
See Stedman's Medical Dictionary, 27th ed., 2000, at 397.  
The definition for condyloma acuminatum notes that it is a 
contagious warty growth on the external genitals or at the 
anus, due to sexual contact with infection by the human 
papilloma virus.  Id.

The Veteran's STRs do, however, reflect that she was 
screened for sexually transmitted diseases in September 1997 
and diagnosed with herpes simplex virus (HSV) type II and 
Chlamydia trachomatis at that time.  A February 1998 test 
for Chlamydia was negative.  Pap smear tests of the cervix 
in August 1999, September 2001, April 2002 and August 2002 
were all negative.  In a June 2004 report of medical 
history, the Veteran denied a history of treatment for a 
gynecological disorder, and denied any abnormal pap smears.  
A report of a June 2004 annual gynecological examination 
reflects that the Veteran reported that in the 1980s (i.e., 
prior to service) she had abnormal pap smears, and underwent 
a colposcopy, after which all of her pap smear tests had 
been normal.  An examination was normal, and no lesions were 
seen on the cervix.  A June 2004 pap smear was negative.  A 
November 2004 treatment note reflects that the Veteran 
requested testing for sexually transmitted disease (STD), 
and reported a history of Chlamydia about 8 to 10 years ago.  
On examination, the cervix appeared normal.  November 2004 
tests for Chlamydia and gonorrhea were negative.  A May 2006 
pap smear test was negative.

Post-service medical records are negative for diagnosis or 
treatment of HPV infection.

A July 2006 report of contact reflects that the Veteran 
missed her scheduled VA compensation and pension 
examination.  

Medical records from William Beaumont Army Medical Center 
dated in September 2006 reflect that the Veteran underwent a 
gynecological examination.  A pap smear test was negative.  
On examination, the cervix was normal, as was the rest of 
the pelvic examination.  She underwent a hysterectomy in 
September 2006 for a fibroid uterus.  The September 2006 
pathology report of the uterus did not diagnose HPV, and no 
neoplasia or hyperplasia was identified.

On VA gynecological examination in February 2007, the 
Veteran reported that she had two prior abnormal pap smears 
and genital warts in 1998, that they were frozen at that 
time, and that they were last seen in 2002.  Since then she 
had no complaints of genital warts.  The VA examiner noted 
that she underwent a hysterectomy in September 2006, and a 
pathology report at that time showed no significant 
pathology of the cervix, and her STD testing was all normal.  
On current examination, no condylomas were present.  The 
diagnosis was post total abdominal hysterectomy, cystoscopy 
with lysis of adhesions.  He indicated that no definite 
pathology was seen on the cervix.

In a July 2012 written brief, the Veteran's representative 
noted the Veteran's reported history at her February 2007 VA 
examination, of vaginal warts in 1998 and 2002 in service, 
and then later asserted that "The appellant is also shown in 
service with complaints and treatment for sexually 
transmitted disease issues, including at least two separate 
episodes of vaginal warts.  The CDC notes that vaginal warts 
are a common result of HPV infection."  The representative 
said that the Veteran believed that her in-service cramping 
and nausea were related to HPV.  The Veteran's 
representative reiterated these assertions in a June 2013 
written brief.

On VA gynecological compensation examination in March 2013, 
the examiner indicated that the Veteran was examined, and 
the claims file was reviewed.  The examiner stated that she 
carefully reviewed the file, and found no evidence that the 
Veteran was ever diagnosed with HPV.  She indicated that the 
Veteran had tested positive for herpes simplex virus (HSV) 
type II since 1997, without any recurrent symptoms since the 
1990s.  She noted that the Veteran's STRs showed treatment 
for dysfunctional uterine bleeding, and after service she 
had a hysterectomy for treatment of dysfunctional uterine 
bleeding, fibroids, and lysis of adhesions.  After an 
examination, HPV was not diagnosed.  The examiner found no 
evidence of disease or other conditions of the vulva or 
vagina.  There was documentation of adhesions from the time 
of the hysterectomy.  There was no benign or malignant 
neoplasm.  The examiner diagnosed hysterectomy and herpes 
simplex virus type II, and opined that these conditions were 
related to service.  She also opined that the Veteran's 
intermittent pelvic pain and dyspareunia was due to 
adhesions documented at the time of the hysterectomy.  

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify"). 

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, consistency with other evidence, and 
statements made during treatment.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 
388 (1997) (holding that the credibility of lay evidence can 
be affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, 
self-interest, malingering, desire for monetary gain, and 
witness demeanor).

The Veteran contends that she incurred an HPV infection 
and/or genital warts due to HPV infection (see the written 
briefs by her representative) during service.  She is 
competent to say that she had genital warts during military 
service as they are lay observable.  See Jandreau, supra; 
Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran 
is competent to report what occurred in service because 
testimony regarding first-hand knowledge of a factual matter 
is competent).  However, the Board is not bound to accept 
her lay statements concerning this as also credible.  The 
Board finds that she is not competent to diagnose HPV, as 
this determination requires medical knowledge and laboratory 
testing.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007). 

The Board finds that the Veteran's more recent contention 
that she had HPV, abnormal pap smears, and genital warts 
during service in 1998 and 2002 is not credible, as it 
contradicts her earlier statements made during treatment in 
service, when she reported having abnormal pap smears prior 
to service, in the 1980s.  Moreover, the more recent 
contention is not supported by the very extensive STRs, 
which are entirely negative for diagnosis or treatment of 
HPV or genital warts (condyloma).  Multiple pap smears were 
negative during service, including in May 2006.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board 
decision assigning more probative value to a contemporaneous 
medical record report of cause of a fall than subsequent lay 
statements asserting different etiology); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his 
subsequent assertion years later); Struck v. Brown, 9 Vet. 
App. 145, 155-56 (1996) (Contemporaneous medical findings 
may be given more probative weight).

In fact, the medical evidence on file does not show that the 
Veteran has ever been diagnosed with HPV of any type.  
Rather, the evidence shows that in September 1997, she was 
diagnosed with HSV Type II, and service connection has 
already been established for HSV Type II, and for a 
hysterectomy that was performed for a fibroid uterus.  The 
March 2013 VA examiner did not diagnose HPV.

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Although the Veteran has contended that she has 
HPV II, service connection for HPV II (or genital warts due 
to HPV) is not warranted in the absence of proof of a 
current disability.

The preponderance of the evidence is against the claim for 
service connection for HPV; there is no doubt to be 
resolved; and service connection is not warranted. Gilbert, 
1 Vet. App. at 57-58. 


Higher Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10. 

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991).  As the Veteran's appeal for 
higher initial ratings for a left shoulder disability, 
bilateral pes planus with plantar fasciitis, and residuals 
of bunionectomies originated from the September 2006 rating 
decision that granted service connection for these 
disabilities, she is actually appealing the original 
assignment of a disability evaluation following an award of 
service connection. Thus, these claims involve the propriety 
of the initial disability rating assigned during the entire 
appeal period.  Separate evaluations may be assigned for 
separate periods of time based on the facts found; the 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. 
Shinseki, 25 Vet. App. 32 (2011), the Court held that, 
although pain may cause a functional loss, pain itself does 
not rise to the level of functional loss as contemplated by 
VA regulations applicable to the musculoskeletal system.  
Rather, pain may result in functional loss, but only if it 
limits the ability to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  In Burton v. 
Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, 
when 38 C.F.R. § 4.59 is raised by the claimant or 
reasonably raised by the record, even in non-arthritis 
contexts, the Board should address its applicability. 

The Board has taken into consideration the potential 
applicability of other diagnostic codes in rating the 
disabilities at issue.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of Diagnostic 
Code should be upheld if supported by explanation and 
evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (indicating that any change in Diagnostic Code 
must be specifically explained).

Left Shoulder

The Veteran contends that her service-connected left 
shoulder disability is more disabling than currently 
evaluated, throughout the rating period on appeal.  

The RO and AMC have rated the Veteran's service-connected 
residuals of left shoulder dislocation (non-dominant) as 
noncompensable prior to March 19, 2013, and as 10 percent 
disabling from that date, under Diagnostic Code 5203, 
pertaining to impairment of the clavicle or scapula.  Thus, 
staged ratings have already been assigned for this 
disability.  See Fenderson, supra.

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I. 

The record shows that the Veteran is right-handed; 
therefore, her left shoulder disability is on her minor 
(non-dominant) side.  A 20 percent evaluation is warranted 
for limitation of motion of the minor arm when motion is 
possible to the shoulder level or to midway between the side 
and shoulder.  A 30 percent evaluation for limitation of 
motion of the minor arm requires that motion be limited to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201. 

The plain language of 38 C.F.R. § 4.71a confirms that a 
veteran is only entitled to a single disability rating under 
diagnostic code 5201 for each arm that suffers from limited 
motion at the shoulder joint.  The diagnostic code does not 
provide separate ratings for limitation of motion in the 
flexion and abduction planes, but rather is addressed 
generically to "limitation of motion of" the arm.  Yonek v. 
Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Governing regulation provides that when the requirements for 
a compensable rating of a diagnostic code are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31. 

Under Diagnostic Code 5203, a 20 percent rating is 
assignable for dislocation of the clavicle or scapula of the 
major or minor extremity.  A 20 percent rating may also be 
assigned for nonunion of the clavicle or scapula with loose 
movement. Without loose movement, a 10 percent rating is 
assignable.  A 10 percent rating may also be assigned for 
malunion of the clavicle or scapula.  Or the disability can 
be rated on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203. 

STRs reflect that the Veteran suffered a left posterior 
shoulder dislocation in September 2000.  A July 2006 X-ray 
study of the left shoulder was normal, with no evidence of 
arthritic, inflammatory, or traumatic change.  No 
peritendinitis calcarea was seen, and the glenohumeral and 
acromioclavicular joints were unremarkable.

A July 2006 report of contact reflects that the Veteran 
missed her scheduled VA compensation and pension 
examination.  

On VA compensation examination in February 2007, the Veteran 
complained of intermittent left shoulder pain.  She denied 
stiffness of the joint, swelling, dislocation, subluxation 
or fatigue.  She reported lack of endurance during flare-
ups.  Wearing a backpack and pulling objects worsened her 
pain.  She did not receive medical treatment for this 
condition and it did not affect her daily activities or her 
job.  On examination, her dominant hand was her right hand.  
There was no muscle atrophy, muscle wasting, or swelling of 
her extremities.  There was no tenderness to deep palpation 
in any aspect of her left shoulder.  Range of motion was as 
follows:  forward elevation to 180 degrees without pain, 
abduction to 180 degrees without pain, and internal rotation 
and external rotation were each to 90 degrees without pain.  
The examiner stated that after repetitive motion of the left 
shoulder times three, "there are signs of fatigability or 
changes on the flexion of her left shoulder."  It appears 
that the examiner may have left out the word "no" before 
"signs", since the examiner then opined that she had no 
functional limitation during flare-ups or after repetitive 
use.  The diagnosis was left shoulder arthralgia.  A 
February 2007 VA X-ray study of the left shoulder was 
normal.

On VA examination in July 2007, the Veteran denied any 
additional episode of left shoulder dislocation, and denied 
episodes of flare-ups.  She said this condition had no 
effect on her job or the activities of daily living.  On 
examination of the left shoulder, there was no swelling or 
erythema.  Range of motion was as follows:  forward 
elevation to 180 degrees without pain, abduction to 180 
degrees without pain, and internal rotation and external 
rotation were each to 90 degrees without pain.  There was no 
additional limitation after repetitive motion.  The examiner 
indicated that there was no functional impairment in the 
left shoulder.  The diagnosis was history of left shoulder 
dislocation, with no residual functional impairment.

On VA examination on March 19, 2013, the examiner diagnosed 
left shoulder dislocation.  The Veteran complained of pain 
during cold temperatures, and on overhead work.  She did not 
report that flare-ups impacted the function of the shoulder 
or arm.  On examination, range of motion of the left 
shoulder was as follows:  flexion to 160 degrees, with pain 
at 160 degrees, and abduction to 165 degrees, with pain at 
160 degrees.  After repetitive use, flexion was to 140 
degrees, and abduction was to 140 degrees.  Thus there was 
additional limitation of motion following repetitive use 
testing.  Functional impairment included less movement, 
weakened movement, excess fatigability, and pain on motion.  
There was no localized tenderness or pain on palpation of 
the left shoulder.  There was guarding of the left shoulder.  
Muscle strength was full, and there was no ankylosis.  Tests 
for rotator cuff conditions were all negative.  There was no 
history of recurrent dislocation.  There was no 
acromioclavicular joint condition and no other impairment of 
the clavicle or scapula.  The shoulder condition did not 
impact her ability to work.  The examiner stated that the 
Veteran had a left shoulder dislocation in September 2000, 
and had mild limitation of motion.  The Veteran declined an 
X-ray study, but the examiner reviewed the prior study.

After a review of all of the evidence of record, the Board 
finds that during the period prior to March 19, 2013, a 
rating in excess of 0 percent is not warranted under any 
applicable rating criteria.  Although the RO assigned a 0 
percent rating under Diagnostic Code 5203 during this 
period, the Board notes that the medical evidence does not 
show that the Veteran has impairment of the clavicle or 
scapula, as required for a rating under this Diagnostic 
Code.  It appears that this rating was assigned on analogous 
basis.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability). 

In order to warrant a higher 20 percent rating under 
Diagnostic Code 5201, the range of motion of the Veteran's 
left shoulder must be limited to shoulder level. The 
Veteran's left shoulder range of motion, however, does not 
more closely approximate that level of severity; in fact her 
range of motion was normal during the period prior to March 
19, 2013.  Moreover, there was no additional functional 
limitation due to factors such as pain and weakness such as 
to limit motion to the degree required for a higher rating.  
Therefore, a disability rating higher than 0 percent is not 
warranted based on limitation of motion during this period. 

Similarly, during the period since March 19, 2013 a rating 
in excess of 10 percent is not warranted under any 
applicable rating criteria.  Although the RO assigned a 10 
percent rating under Diagnostic Code 5203 during this 
period, the Board notes again that the medical evidence does 
not show that the Veteran has impairment of the clavicle or 
scapula, as required for a rating under this Diagnostic 
Code.  A higher 20 percent rating also is not warranted 
under Diagnostic Code 5201 during this period.  On VA 
examination in March 2013, the Veteran's left arm motion did 
not more closely approximate a limitation to shoulder level, 
and there was only mild limitation of motion, to 140 
degrees, even after repetitive use.  There is no additional 
functional limitation due to factors such as pain and 
weakness such as to limit motion to the degree required for 
a higher rating under Diagnostic Code 5201.  

Additionally, the Board has considered other diagnostic 
codes that may apply to disability of the shoulder.  The 
Veteran, however, does not have ankylosis (Diagnostic Code 
5200), other impairment of the humerus (Diagnostic Code 
5202), or impairment of the clavicle or scapula (Diagnostic 
Code 5203).  Therefore, a higher rating is not available 
under these codes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5203.  There is no evidence of arthritis of the 
left shoulder.  There are no other relevant diagnostic codes 
for consideration. 

The Board also finds that a higher 20 percent rating is not 
warranted throughout the rating period on appeal on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of the 
left shoulder.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59. The 
medical evidence of record does not show functional 
limitation of the severity to warrant a rating higher than 0 
percent prior to March 19, 2013, or higher than 10 percent 
from that date.

In sum, there is no basis for a higher initial rating in 
excess of 0 percent prior to March 19, 2013, or higher than 
10 percent from that date, for the service-connected left 
shoulder disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 54-56. 

Higher Ratings for Service-Connected Foot Disabilities 

The Veteran contends that her service-connected bilateral 
foot disabilities are more disabling than currently 
evaluated, throughout the rating period on appeal.  Her 
representative contended in July 2012 and June 2013 that 
other Diagnostic Codes should be considered, and that 
Diagnostic Code 5276 was agreeable for her flat feet, but 
that her plantar fasciitis should be rated under Diagnostic 
Code 5284.

In this regard, the Board observes that the Veteran has 
several service-connected bilateral foot disabilities.  
Under 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 can be 
used to evaluate disabilities of the feet, however, 
assigning multiple ratings for the Veteran's bilateral foot 
disorders, based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  

The RO and AMC have rated the Veteran's service-connected 
bilateral pes planus with plantar fasciitis as 
noncompensable prior to March 19, 2013, and as 30 percent 
disabling from that date, under Diagnostic Code 5276, 
pertaining to flatfoot.

In its September 2006 rating decision, the RO established 
service connection for  residuals of "bunionectomy, fifth 
toe, left foot, and bunionectomy, first toe, right foot," 
and rated each disability as noncompensable under Diagnostic 
Code 5280, pertaining to hallux valgus.  This rating has 
remained in effect throughout the rating period on appeal.

The Board notes that the Veteran's service-connected 
postoperative bunionectomy scars of the feet are separately 
rated, and symptoms related to these scars may not be 
considered while evaluating the service-connected 
bunionectomy or pes planus and plantar fasciitis 
disabilities.  See 38 C.F.R. § 4.14.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or 
arch support is rated as noncompensably (0 percent) 
disabling.  Moderate flatfoot with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, is rated 10 percent disabling.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5280, a 10 percent rating is warranted 
for unilateral hallux valgus that was operated with 
resection of metatarsal head as well as when there is severe 
hallux valgus, if equivalent to amputation of the great toe.  
C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are 
rated 10 percent disabling; moderately severe residuals of 
foot injuries are rated 20 percent disabling; and severe 
residuals of foot injuries are rated 30 percent disabling.  
A Note to Diagnostic Code 5284 provides that foot injuries 
with actual loss of use of the foot are to be rated 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6. 

STRs reflect that on enlistment examination in April 1995, 
the examiner noted mild bilateral hallux valgus, 
asymptomatic.  She was diagnosed with preexisting mild 
bilateral hallux valgus of the feet in April 1997, during 
AIT.  She was treated for bilateral foot complaints in 
service, including pes planus.  In April 1999, she had left 
foot surgery, specifically a modified Austin bunionectomy of 
the first metatarsal and skin plasty, then derotation of the 
left fifth toe.  In January 2003, she was diagnosed with 
right foot hallux valgus, and underwent right foot distal 
first metatarsal osteotomy.  A May 2003 X-ray study of the 
right foot while weightbearing showed mild pes planus.  She 
was status post osteotomy and bunionectomy of the first 
metatarsal.  A December 2003 X-ray study of the right foot 
showed no change when compared to the prior study.  A 
December 2003 treatment note reflects that the Veteran 
complained of right bunion pain; on examination, there was a 
well-healed right first metatarsal head osteotomy, and mild 
pes planus.  The diagnostic assessment was right bunion pain 
secondary to increased activity.  A February 2004 X-ray 
study of the left foot was unremarkable.  A July 2006 X-ray 
study of the right foot showed that an osteotomy had been 
performed for correction of hallux valgus; no acute 
abnormalities were seen.

On VA compensation examination in February 2007, the Veteran 
complained of constant severe bilateral foot pain.  She said 
her pain was mostly in the big toe area.  This pain was 
associated with flare-ups depending on her daily activities.  
She said that the pain during the flare-ups was the worst 
possible pain in her life, usually lasted for 45 to 60 
minutes, and sometimes made her cry.  The pain was relieved 
with massage, Motrin, and rest.  She reported stiffness in 
her big toe joints, but denied swelling.  She used special 
shoes with thick plantar surface cushioning and arch 
support, but denied using any orthotics.  She had increased 
fatigue and lack of endurance.  She did not currently 
receive any medical treatment for her feet.  Prolonged 
walking and running, and cold, worsened her pain.  She said 
her foot condition slowed her down and she had to take 
breaks, but she did not report loss of time from work.

On examination of the right foot, there was no gross 
deformity.  There was no tenderness to deep palpation in any 
aspect of the right foot.  There was only mild tenderness to 
flexion of the big toe joint, and no redness.  There was no 
evidence of any abnormal weightbearing, and she did not show 
any signs of callus formation in the right foot.  There was 
no evidence of any functional limitation with standing and 
walking.  She could walk on her heels and toes without 
difficulty.  She had some pes planus on the right foot, 
which was not a complete pes planus.  She had very minimal 
arch formation on her right foot.  Achilles tendon alignment 
was within normal limits.

On examination of the left foot, there was no gross 
deformity.  There was mild tenderness to deep palpation of 
the big toe joint, and no tenderness to deep palpation to 
any other any aspect of the left foot.  There was only mild 
tenderness to flexion of the big toe joint and no redness.  
There was no evidence of any abnormal weightbearing, and she 
did not show any signs of callus formation in the left foot.  
There was no evidence of any functional limitation with 
standing and walking.  She could walk on her heels and toes 
without difficulty.  She complained of mild pain in the big 
toe joint.  She had some pes planus on the left foot, that 
was not a complete pes planus.  She had minimal arch 
formation on her left foot.  Achilles tendon alignment was 
within normal limits.  A February 2007 X-ray study showed 
status post bunionectomy of the distal head of the first 
metatarsal bilaterally.  There were no other specific bone 
or joint abnormalities.  The diagnostic impression was post 
bunionectomy bilaterally of the first metatarsal bone.  The 
VA compensation examiner diagnosed bilateral mild pes 
planus, and bilateral plantar fasciitis was not found.  The 
examiner also diagnosed residuals of bunionectomy of the 
bilateral big toes with secondary arthralgias to the big toe 
joint.

On VA examination of the feet in July 2007, the Veteran 
reported that she had been using shoe inserts and arch 
supports.  She complained of a dull ache that was moderate 
in intensity along the arches bilaterally, precipitated by 
prolonged walking or running, and when walking on the 
treadmill.  She said this was alleviated by use of arch 
supports.  She denied swelling, warmth, or redness.  There 
was fatigability and lack of endurance in both feet 
particularly along the plantar aspects.  She reported mild 
effects on the activities of daily living.  With respect to 
her residuals of bunionectomy, she reported pain along the 
plantar and dorsum of the big toes, as well as the little 
toe on the left, characterized as sharp, moderate to severe, 
precipitated by wearing tight shoes, exercising or with 
increased activities.  She said it was also aggravated by 
cold weather.  The condition was alleviated by warm 
compresses or medication.  She reported swelling and warmth 
of the big toes, but denied redness.  There was fatigability 
and lack of endurance in both feet.  At rest, she denied 
pain, but said that when walking or standing she had pain in 
the big toes along the plantar aspect and dorsum.  She 
denied using corrective shoes.  She used arch supports for 
her flat feet.

On examination of the right foot, there was minimal hallux 
at 3 degrees, and on the left foot, there was no abnormality 
in the fifth toe.  The examiner indicated that there was 
mild pes planus bilaterally.  On the right and left feet, 
there was no objective evidence of abnormal weightbearing, 
no functional limitation in standing or walking, and the 
weightbearing line was medial to the great toe.  There was 
no pain on manipulation or use of the foot, and no evidence 
of painful motion, edema, weakness, or instability.  The 
examiner indicated that there was no additional functional 
impairment due to pain, weakness, fatigability, 
incoordination or flare-ups.  The diagnoses were bilateral 
mild pes planus, and bilateral bunionectomy with 
arthralgias, 1st metatarsophalangeal region.  Bunionectomy of 
the fifth toe of the left foot showed no residual functional 
impairment.  The examiner stated that plantar fasciitis was 
not found.

On VA compensation examination in March 2013, the examiner 
stated that the Veteran was treated for bilateral bunions in 
service, and underwent modified Austin bunionectomy with 
derotation of the left 5th toe in 1999, and also had a 
bunionectomy of the right foot.  The Veteran complained of 
daily plantar fasciitis pain bilaterally.  She said the 
bunionectomy had helped the bunion pain.  She reported 
occasional bunion pain, once or twice a month depending on 
her choice of shoes.  The examiner indicated that the 
Veteran does not have Morton's neuroma, metatarsalgia, 
hammer toes, hallux rigidus, pes cavus, weak feet, or 
malunion or nonunion of the tarsal or metatarsal bones.  The 
examiner also stated that the Veteran did not have any other 
foot injuries.  The examiner noted that the Veteran used 
orthotics for bilateral plantar fasciitis.  The examiner 
diagnosed hallux valgus in both feet, and said the Veteran 
had mild or moderate symptoms in both feet from this.  

The examiner opined that the Veteran's foot condition did 
not impact her ability to work.  The examiner noted that the 
Veteran was status post bunionectomy in the service, and had 
minimal intermittent pain over the bunionectomy region, and 
was asymptomatic today.  Her employability was not affected 
by this issue.

After a careful review of all of the evidence of record, the 
Board finds that the service-connected left foot 
bunionectomy disability should be recharacterized, as the 
evidence clearly demonstrates that in April 1999 the Veteran 
underwent left foot bunionectomy surgery of the left first 
metatarsal and derotation of the left fifth toe, (not 
bunionectomy of the left fifth toe).  Moreover, the Board 
finds that throughout the rating period on appeal, higher 10 
percent ratings are warranted for status post bunionectomy 
surgery of the first metatarsal of each foot, since the 
evidence shows in-service surgical resection of the first 
metatarsal head of each foot.  The Board also recognizes the 
Veteran's complaints of severe pain in the big toes on VA 
examination in 2007.  The evidence does not show that these 
disabilities are equivalent to amputation of the great toes, 
particularly in light of the March 2013 VA examiner's 
finding that she has no more than mild or moderate hallux 
valgus symptoms.  As a 10 percent rating is the maximum 
rating available under this code, a rating in excess of 10 
percent may not be assigned under Diagnostic Code 5280.  No 
abnormality or functional impairment of the postoperative 
left fifth toe is demonstrated.  A higher rating is not 
warranted for this disability by analogy to other foot 
injuries under Diagnostic Code 5284, as this would 
constitute prohibited pyramiding with some of the symptoms 
from the separately service-connected pes planus and plantar 
fasciitis disabilities, i.e., bilateral foot pain.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  
There are no other pertinent Diagnostic Codes for 
consideration.  

With respect to the Veteran's service-connected disabilities 
of flat feet and plantar fasciitis, she complained of daily 
bilateral plantar fasciitis pain.  She had pain on use of 
the feet, pain accentuated on use, no pain on manipulation 
of the feet, no swelling on use, no characteristic calluses 
(or any calluses caused by the flat foot condition).  Her 
symptoms were relieved by arch supports, and she had extreme 
tenderness of the plantar surface of the feet.  She had 
decreased longitudinal arch height on weightbearing, no 
objective evidence of marked deformity of the feet, no 
marked pronation, and the weight-bearing line did not fall 
over or medial to the great toe.  She did not have inward 
bowing of the Achilles tendon, and no marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation.  The examiner diagnosed bilateral moderate pes 
planus with plantar fasciitis, and chronic plantar fasciitis 
pain bilaterally.  Her employability was not affected by 
this issue, as she has a desk job.

After a review of the evidence of record, and with 
resolution of reasonable doubt in the Veteran's favor, the 
Board finds that during the period prior to March 19, 2013, 
a higher 10 percent rating is warranted for service-
connected bilateral pes planus with plantar fasciitis, even 
though all of the criteria for a 10 percent rating are not 
shown.  For instance, her pes planus was consistently 
described as mild both during service and on VA examinations 
in February and July 2007, and the medical evidence during 
this period did not show inward bowing of the tendo 
achillis.  However, the weight-bearing line in each foot was 
medial to the great toe, and  during this period she 
consistently complained of pain on use of the feet.  Plantar 
fasciitis was not found during either VA examination in 
2007.  Thus, a higher 10 percent rating is warranted during 
this period under Diagnostic Code 5276.   38 C.F.R. §§ 4.3, 
4.7.

An even higher 30 percent rating is not warranted under 
Diagnostic Code 5276 during this period, as the weight of 
the evidence does not show symptoms that approximate severe 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent rating is also not warranted 
during this period, as the weight of the evidence does not 
show symptoms that approximate pronounced flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The Board finds that a higher rating is not warranted for 
bilateral pes planus with plantar fasciitis by analogy to 
other foot injuries under Diagnostic Code 5284, as the 
weight of the evidence shows that during this period the 
symptoms did not more nearly approximate moderately severe 
foot injury, particularly in light of the findings showing 
no more than mild pes planus, without demonstrated plantar 
fasciitis.

The Board further finds that during the period from March 
19, 2013, a rating higher than 30 percent is not warranted 
for service-connected bilateral pes planus with plantar 
fasciitis under Diagnostic Code 5276, as the weight of the 
evidence does not show symptoms that approximate pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, 
and severe spasm of the tendo achillis on manipulation, that 
is not improved by orthopedic shoes or appliances.  38 
C.F.R. § 4.71a, Diagnostic Code 5276.  On VA examination in 
March 2013, the examiner indicated that she had pain on use 
of the feet, pain accentuated on use, no pain on 
manipulation of the feet, no swelling on use, no 
characteristic calluses, her symptoms were relieved by arch 
supports, and she had extreme tenderness of the plantar 
surface of the feet.  She had decreased longitudinal arch 
height on weightbearing, with no objective evidence of 
marked deformity of the feet, no marked pronation, and the 
weight-bearing line did not fall over or medial to the great 
toe.  She did not have inward bowing of the Achilles tendon, 
or marked inward displacement and severe spasm of the 
Achilles tendon on manipulation.  The examiner described the 
symptoms from bilateral pes planus with plantar fasciitis as 
moderate.

During the period from March 19, 2013, a higher rating in 
excess of 30 percent is not warranted under Diagnostic Code 
5284 pertaining to other foot injuries, as the maximum 
rating under this Code is 30 percent, unless actual loss of 
use of the foot is shown.  As the Veteran does not have loss 
of use of either foot, a higher rating of 40 percent per 
each foot is not for assignment under this code.  There are 
no other pertinent rating criteria for consideration.

In sum, a higher 10 percent rating, and no higher, is 
granted for postoperative residuals of right first 
metatarsal bunionectomy, and a higher 10 percent rating, and 
no higher, is granted for postoperative residuals of left 
first metatarsal bunionectomy with left fifth toe 
derotation.  During the period prior to March 19, 2013, a 
higher 10 percent rating, and no higher, is granted for 
bilateral pes planus with plantar fasciitis, and from March 
19, 2013, a rating in excess of 30 percent for this 
disability is denied, as the preponderance of the evidence 
is against this aspect of the claim.  

Extraschedular Considerations

The Board has considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1).  An extra-schedular rating is 
warranted if a case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that it would be impracticable to apply the 
schedular standards.  Analysis under this provision involves 
a three-step inquiry, and extra-schedular referral is 
necessary only if analysis under the first two steps reveals 
that the rating schedule is inadequate to evaluate the 
claimant's disability picture and that such picture exhibits 
such related factors as marked interference with employment 
or frequent periods of hospitalization.  Thun v. Peake, 22 
Vet. App. 111, 115-16   (2008).

Here, the manifestations of the Veteran's left shoulder and 
bilateral foot disabilities are fully contemplated by the 
schedular rating criteria.  As to the left shoulder 
disability, the rating criteria of Diagnostic Code 5201 
consider the Veteran's symptoms such as limitation of 
motion.  In terms of the Veteran's foot disabilities, the 
rating criteria consider the Veteran's reported symptoms 
such as pain on use of her feet.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5284.  Thus, the evidence does not 
support referring this case for an extraschedular 
evaluation.


ORDER

Service connection for HPV is denied.

The claim for a rating higher than 0 percent prior to March 
19, 2013, and higher than 10 percent for a left shoulder 
disability from March 19, 2013 is denied.

A higher initial 10 percent rating for postoperative 
residuals of right first metatarsal bunionectomy is granted 
throughout the rating period on appeal, subject to the 
statutes and regulations governing the payment of VA 
compensation.

A higher initial 10 percent rating for postoperative 
residuals of left first metatarsal bunionectomy with left 
fifth toe derotation is granted throughout the rating period 
on appeal, subject to the statutes and regulations governing 
the payment of VA compensation.

During the period prior to March 19, 2013, a higher initial 
10 percent rating for bilateral pes planus with plantar 
fasciitis is granted, subject to the statutes and 
regulations governing the payment of VA compensation.

During the period from March 19, 2013, a higher initial 
rating in excess of 30 percent for bilateral pes planus with 
plantar fasciitis is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


